Exhibit 10.56

 

REDACTED VERSION: Certain identified information has been excluded pursuant to
Regulation S-K, Item 601(b)(10) because it both (i) is not material and (ii)
would be competitively harmful if publicly disclosed.

 

FIRST AMENDMENT TO

10% FIXED CONVERTIBLE PROMISSORY NOTE

 

THIS FIRST AMENDMENT TO 10% FIXED CONVERTIBLE PROMISSORY NOTE (this “Amendment”)
is made and entered into this ____ day of July 2020, by and between HELIX
TECHNOLOGIES, INC. (the “Company”), and [***] (“Lender”).

 

RECITALS

 

A. The Company and the Lender are parties to a 10% Fixed Convertible Promissory
Note, subsequently adjusted to 12% subject to Section 4.00(d) (the “Agreement”),
signed October 11, 2019 in the face amount of $450,000.

 

B. The Company and the Lender desire to amend the Agreement upon the terms and
subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the recitals, the mutual covenants and
agreements set forth herein, and in the Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1. As of the date of this Amendment the “guaranteed” interest is lowered from
10% to 9% per annum.

 

2. Each party agrees that the Principal Amount, including accrued interest, as
of the date of this Amendment, is $504,000.

 

3. The definition of “Conversion Price” is deleted and replaced with the
following:

 

“Conversion Price is the lesser of $0.11 or 70% of the average of the five
lowest daily VWAPs of the Company’s common stock during the 15 consecutive
Trading Days prior to the date on which Holder elects to convert all or part of
the Note.”

 

4. The definition of “Maturity Date” is deleted and replaced with the following:

 

“Maturity Date” shall be April 11, 2021.”

 

5. The Company and Lender mutually agree that the Terms of Future Financings
detailed in section 4.00(d) of the Agreement will apply prospectively from the
date of this Amendment for points 1 and 3 above.

 

6. Except as specifically amended or modified by this Amendment, the terms and
conditions of the Agreement shall remain unimpaired, unaffected and unchanged in
every particular as set forth therein. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Agreement.

 

7. This Amendment may be executed in several counterparts and delivered by
electronic transmission, each of which shall be deemed an original, but which
counterparts shall together constitute one and the same Amendment.

 





 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered as of the date first written above.

  

  HELIX TECHNOLOGIES, INC.         By:                        Scott Ogur, CFO  
      LENDER:       [***]       By:                                  Name:      
  Title:  

 

 

 



 

 